Exhibit 10.5 MEMBERSHIP INTEREST PURCHASE AGREEMENT This Membership Interest Purchase Agreement ("Agreement") is entered into on this 1'' day of July, 2011, by and between Tony Molavi and Cathy Molavi, adult individuals ("Sellers")and YTG Enterprises, LLC, a Texas limited liability company ("Buyer").Tony Molavi, Cathy Molavi, and YTG Enterprises, LLC may be referred to, individually, as a "Party” or, collectively, as the "Parties." RECITALS WHEREAS, YTG Enterprises, LLC owns all of the intellectual property relating to the operation of a YUMI TO GO restaurant, featuring Asian cuisine takeout and delivery services, including the service mark YUMI TO GO and all other trademarks, service marks, copyrights, domain names,recipes, and know-how. WHEREAS, Sellers own all of the membership interests of Y2G Belt Line, LLC ("Company"),an entity that is developing a YUM TO GO restaurant to be located on Belt Line Road, Addison, Texas (the "Belt
